NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2393-16T2

PERSONAL SERVICE
INSURANCE COMPANY,

     Plaintiff-Appellant,                APPROVED FOR PUBLICATION

                                                 August 3, 2018
v.
                                               APPELLATE DIVISION
RELIEVUS a/s/o
RACHEL SACKIE,

     Defendant-Respondent.
______________________________

           Argued March 20, 2018 – Decided August 3, 2018

           Before Judges Fisher, Sumners and Moynihan.

           On appeal from Superior Court of New Jersey,
           Law Division, Camden County, Docket No. L-
           3544-16.

           Michael R. Eatroff argued the cause for
           appellant (Methfessel & Werbel, attorneys;
           Michael R. Eatroff, of counsel and on the
           brief).

           Bruce A. Wallace argued the cause for
           respondent (Law Office of Bruce A. Wallace,
           LLC; Bruce A. Wallace, on the brief).

     The opinion of the court was delivered by

SUMNERS, J.A.D.

     The question presented is whether a Law Division summary

action   seeking    to   vacate   an   award    by   a   dispute    resolution

professional (DRP) as well as an appeal award of a three-member
DRP panel, which affirmed the DRP's decision, was timely made

within the forty-five-day time frame under N.J.S.A. 2A:23A-13(a),

when it was filed 159 days after the DRP's award, but forty-three

days after the DRP panel's award.   The trial court dismissed the

summary action as untimely; finding it was not filed within forty-

five days after the DRP's award.    We reverse and remand because

we conclude that, under the governing statutory and regulatory

guidelines, the summary action was timely filed within forty-five

days of the DRP panel's decision.

     Since our decision turns on the timeliness of the application,

and not its merits, we need not dwell on the parties' underlying

dispute.   Suffice it to say, Personal Service Insurance Company

(PSIC) terminated personal injury protection (PIP) benefits to its

insured, Rachel Sackie, on the basis that she did not attend an

independent medical exam.   She then assigned her rights to her

medical provider, Relievus, to seek payment of her PIP benefits

on her behalf.    Relievus filed a demand for arbitration with

Forthright1 and received a favorable DRP award on April 29, 2016.

     Rather than initially pursuing its rights under N.J.S.A.

2A:23A-13(d)(1) and N.J.A.C. 11:3-5.6(f) to file a summary action



1
   Forthright is the dispute resolution organization appointed by
the New Jersey Department of Banking and Insurance to administer
PIP benefits disputes. See N.J.S.A. 39:6A-5.1(b).

                                2                           A-2393-16T2
with the court to vacate the DRP's award, PSIC filed an internal

appeal   before   a   three-member   DRP     panel   in   accordance   with

Forthright's procedures.    The DRP panel rejected PSIC's appeal and

confirmed the DRP award.      Forty-three days later, and 159 days

after the DRP award, PSIC sought summary action to vacate the

awards of both the DRP and DRP panel by filing a verified complaint

and order to show cause; contending the decisions violated the

laws governing PIP benefits.

     The trial court dismissed PSIC's summary action and upheld

the DRP's award; determining that under N.J.S.A. 2A:23A-13(a), the

action was untimely because it was not filed within forty-five

days of the April 29 DRP award.          The court reasoned that because

the forty-five-day time limit commenced when the DRP rendered his

decision, PSIC should not have waited after its unsuccessful appeal

to the DRP panel to file for summary action.          The court stated:

           . . . before the Superior Court matter was
           filed, [PSIC] went to the [DRP] [p]anel within
           Forthright. And, that was really [its] choice
           . . . . [It] could have come to [the] Superior
           Court and had that determination made in
           regards to that or . . . appeal.     I do not
           find that [it has] the opportunity to [pursue]
           the appeal and then, when [it did not] like
           the appeal, come to Superior Court.

The court furthered remarked, PSIC "does not get two opportunities

[to] appeal."     The court denied PSIC's reconsideration motion;

determining that PSIC did not establish the decision was based on

                                     3                             A-2393-16T2
a palpably incorrect or irrational basis, or fail to consider

probative, competent evidence.2

     PSIC now appeals arguing that we have jurisdiction to decide

that its application to vacate the DRP panel's award was timely

under N.J.S.A. 2A:23A-13(a).   If we decide that it acted timely,

PSIC contends we should not remand but take original jurisdiction

and vacate the DRP award on the merits.         Should we reverse and

remand, PSIC argues another court should decide the matter because

the deciding court is biased against its claim.

     Initially, we address the parties' arguments regarding our

jurisdiction to resolve this appeal.         In doing so, we briefly

discuss   the    law   governing       resolution   of   PIP   benefits

disagreements.

     Disputes between an insurer and a claimant over PIP benefits

"may be resolved, at the election of either party, by binding

arbitration or by civil litigation."       Riverside Chiropractic Grp.

v. Mercury Ins. Co., 404 N.J. Super. 228, 235 (App. Div. 2008).

In accordance with our PIP statutes, guidelines have been adopted




2
    PSIC notes that its request for oral argument was denied.
However, under Rule 1:6-2, the trial court has the discretion to
dispense with oral argument on substantive issues where the record
provides all that is necessary to make a decision on the issue
presented. See Raspantini v. Arocho, 364 N.J. Super. 528, 531-32
(App. Div. 2003). Such was the case here.

                                   4                            A-2393-16T2
regarding the conduct of PIP arbitration.    In that vein, N.J.S.A.

2A:23A-13(a), the key statute here, provides in pertinent part:

            A   party   to   an  alternative    resolution
            proceeding    shall   commence    a    summary
            application in the Superior Court for its
            vacation, modification or correction within 45
            days after the award is delivered to the
            applicant, . . . unless the parties shall
            extend the time in writing. The award of the
            umpire shall become final unless the action
            is commenced as required by this subsection.

The key regulation involved in this matter, N.J.A.C. 11:3-5.6(g)

provides:

            The final determination of the dispute
            resolution professional shall be binding upon
            the      parties,     but     subject      to
            clarification/modification and/or appeal as
            provided by the rules of the dispute
            resolution organization, and/or vacation,
            modification or correction by the Superior
            Court in an action filed pursuant to N.J.S.A.
            2A:23A-13 for review of the award.

            [(Emphasis added.)]

     To avoid delay in resolving disputes, N.J.S.A. 2A:23A-18(b),

requires that after a trial court's review of the decision,

"[t]here shall be no further appeal or review of the judgment or

decree."     Nonetheless,   our "case law has clarified that our

appellate courts retain the discretion to exercise supervisory

authority over such trial court rulings for reasons of public

policy."    Kimba Med. Supply v. Allstate Ins. Co., 431 N.J. Super.
463, 470 (App. Div. 2013).    Thus, "N.J.S.A. 2A:23A-18(b) 'does not

                                  5                          A-2393-16T2
bar our review of . . . the judge's dismissal of the action on

timeliness grounds[,]'" and "we have the 'authority to examine

. . . the order dismissing the complaint as untimely.'"         Citizens

United Reciprocal Exch. v. N. NJ Orthopedic Specialists, 445 N.J.

Super. 371, 376 (App. Div. 2016) (first and third alteration in

original).   Accordingly, we will determine whether the court erred

in dismissing PSIC's action on the basis that it was untimely

under N.J.S.A. 2A:23A-13(a) and N.J.A.C. 11:3-5.6(g).

     In determining the timeliness of PSIC's summary action, we

acknowledge that even though disputes resolved by a DRP are binding

under N.J.S.A. 39:6A-5.1(c), "both the Commissioner [of Banking

and Insurance]'s own regulations and case law allow for a limited

right of review of the DRP's rulings in the Superior Court,

following internal review procedures that may be available within

the arbitral forum itself."    Kimba Med. Supply, 431 N.J. Super.

at 468 (emphasis added) (holding that "a trial court possesses the

inherent authority to refer certain PIP arbitration cases back to

the DRP or alternative dispute resolution forum, in instances

where   additional   fact-finding       or   other   decision-making    on

unresolved material issues is necessary").

     In challenging the DRP award, PSIC followed Forthright's

internal appeal process that allowed it to appeal to a DRP panel.

After exhausting that process, the insurer filed its summary action

                                    6                            A-2393-16T2
under N.J.S.A. 2A:23A-13(a) to vacate the awards of both the DRP

and the DRP panel.     In essence, PSIC argues that the statute's

forty-five-day period to file its action to vacate the DRP award

was tolled when it took advantage of the internal appeal process.

We agree with Relievus that there is no specific language in

N.J.S.A. 2A:23A-13(a) that provides for such tolling.                 Yet, on the

other hand, PSIC also appeals – and did so within the forty-five-

day period – the DRP panel's award.              So to say the appeal of the

DRP was untimely, while the appeal of the DRP panel was timely,

allows for an incongruous result.

     Since we are required to interpret a statute and regulation

governing   PIP   disputes,   "[a]s       with    all   issues   of    statutory

construction, our review in this matter is de novo." Cashin v.

Bello, 223 N.J. 328, 335 (2015).          We therefore look to our Supreme

Court, which summarized the canons of statutory and regulation3

construction as follows:

            In construing any statute, we must give words
            "their ordinary meaning and significance,"
            recognizing that generally the statutory
            language is "the best indicator of [the
            Legislature's] intent." DiProspero v. Penn,
            183 N.J. 477, 492 (2005) (citations omitted);
            see   also  N.J.S.A.   1:1-1  (stating   that
            customarily "words and phrases shall be read
            and construed with their context, and shall

3
   "We interpret a regulation in the same manner that we would
interpret a statute." US Bank, N.A. v. Hough, 210 N.J. 187, 199
(2012).

                                      7                                   A-2393-16T2
          . . . be given their generally accepted
          meaning"). Each statutory provision must be
          viewed not in isolation but "in relation to
          other constituent parts so that a sensible
          meaning may be given to the whole of the
          legislative scheme." Wilson ex rel. Manzano
          v. City of Jersey City, 209 N.J. 558, 572
          (2012) (citing Kimmelman v. Henkels & McCoy,
          Inc., 108 N.J. 123, 129 (1987)). We will not
          presume that the Legislature intended a result
          different from what is indicated by the plain
          language or add a qualification to a statute
          that   the   Legislature   chose    to   omit.
          DiProspero, 183 N.J. at 493.

          On the other hand, if a plain reading of the
          statutory language is ambiguous, suggesting
          "more than one plausible interpretation," or
          leads to an absurd result, then we may look
          to extrinsic evidence, such as legislative
          history,      committee     reports,      and
          contemporaneous construction in search of the
          Legislature's intent. Id. at 492-93 (citing
          Cherry Hill Manor Assocs. v. Faugno, 182 N.J.
64, 75 (2004); Hubbard ex rel. Hubbard v.
          Reed, 168 N.J. 387, 392-93 (2001)).

          [Tumpson v. Farina, 218 N.J. 450,       467-68
          (2014) (alterations in original).]


     From N.J.S.A. 2A:23A-13(a) and N.J.A.C. 11:3-5.6(g), we glean

that the intent of Legislature and the Commissioner is to allow

for resolution of PIP benefits disputes outside of the courts, and

if dissatisfied with the result, under limited circumstances,

relief can be sought from the courts.    In fact, the language of

N.J.A.C. 11:3-5.6(g) suggests an insurer or claimant can challenge

a DRP award by appealing under "the rules of the dispute resolution


                                8                           A-2393-16T2
organization, and/or vacation, modification or correction by the

Superior Court in . . . [a summary] action" under N.J.S.A. 2A:23A-

13(a) (emphasis added).   We do not envision, as the trial court

did without analyzing the relevant law, that the application of

these laws gives an insurer or claimant a second opportunity to

appeal that is inconsistent with the intent of these laws. Neither

the statute nor regulation provide that a party to a PIP benefits

dispute must choose between an internal appeal process or filing

a summary action to challenge a DRP award.   Absent a directive to

the contrary, it makes sense that either party can pursue the

internal appeals process under Forthright's rules, and retain the

right thereafter to seek summary relief in our courts. A different

ruling might encourage a party to file a summary action within

forty-five days of a DRP award and request a stay of that action

while simultaneously pursuing an internal appeal before a DRP

panel.   Under such a scenario, we see no value to the dispute

resolution tribunal or the courts.

     In sum, we do not see that the intent behind N.J.S.A. 2A:23A-

13(a) and N.J.A.C. 11:3-5.6(g) is to close the door to our courts

when PSIC filed its summary action after it was rebuffed in

Forthright's internal appeal process.

     Accordingly, we remand and, being mindful of our limited role

in the appeal of dispute resolution awards, we decline to exercise

                                9                          A-2393-16T2
original jurisdiction and leave the details of the merits analysis

to the court.   However, because the manner in which the court

expressed its opinion regarding PSIC's ability to seek summary

action to vacate the DRP award suggests a predisposition against

the insurer's position, we are constrained to remand to a different

court to determine the merits on remand.

     Reversed and remanded.   We do not retain jurisdiction.




                               10                           A-2393-16T2